I concur in the result. I think the Constitution requires a temporary appointment to fill the place of a Justice who is disqualified in a particular case, but there is no provision for filling the place of a Justice whose place is vacant, except section 2 of article V, and that provides for filling his place for the unexpired term. That provision is as follows: "All vacancies in the Supreme Court or inferior tribunals shall be filled by elections as herein prescribed : Provided, If the unexpired term does not exceed one year, such vacancy may be filled by executive appointment." This vacancy exceeds one year. It is true that section 6 of article V provides: "In case all or any of the Justices of the Supreme Court shall be thus disqualified
or be otherwise prevented from presiding in any cause or causes, the Court or the Justices thereof shall certify the same to the Governor of the State and he shall immediately *Page 105 
commission specially the requisite number of men learned in the law for the trial and determination thereof."
The words "otherwise prevented from presiding" are general enough to cover all cases, but the specific words that immediately preceed this general expression are disqualifications.
The rule is well stated in Sutherland on Statutory Construction, section 268, as follows: "When there are general words following particular and specific words, the former must be confined to things of the same kind."
It seems to me, therefore, that the general words refer to disqualifications.
This is not in conflict with the point decided in Williams
v. Benet, 35 S.C. 153. That case, like this, was a case of a vacancy and it is authority on that point. It seems to me that the point in this case is the filling of a vacancy. I think that there is no authority to fill the place of Mr. Justice Woods (the unexpired term being more than one year), and unless the number of Justices should become less than a quorum, the remaining Justices can continue to transact the business of the Court. This construction gives effect to every word of the Constitution, and I think is in entire accord with well established rules of construction. But, as I understand the question before this Court, the exact question is: "Is it necessary to have the Governor fill the vacancy in order to authorize this Court to hear and determine a case?" On this question the Court is unanimous in saying "It is not necessary." *Page 106